Per curiam.
The plaintiffs brought a complaint to set aside two deeds; the jury found the transfers valid; this appeal is from the jury verdict in favor of the defendants.
There is evidence to support the verdict. Code Ann. § 38-111, which provides that positive testimony is to be believed, is inapplicable. That section of the Code, when given in charge, provides guidance to the jury. That section will not justify the setting aside of the jury’s verdict on appeal where there is evidence to support the verdict. See Merchants’ & Planters’ Nat. Bank v. Trustees *731of Masonic Hall, 62 Ga. 271 (1) (1879); Ridley v. State, 236 Ga. 147, 149 (218 SE2d 131) (1976).
Submitted March 11, 1977 —
Decided April 27, 1977
Rehearing denied May 11, 1977.
D. W. Slone, Edward Parrish, for appellants.
Floyd Banks Moon, Walker, Yancey & Gupton, Fred H. Walker, Barham & Bennett, Edward G. Barham, Willis L. Miller, III, for appellees.

Judgment affirmed.


All the Justices concur. Bowles, J., not participating.